(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por Cuanto, éste es un caso de asesinato procedente de la Corte de Distrito de San Juan;
Por cuanto, del Legajo de Sentencia y récord taquigráfico se desprende que al leerse la acusación se nombró un abogado de oficio al acusado; que al llamarse el caso para juicio el acusado compareció *1004sin defensor y se nombró de oficio al Lie. Justo A. Casablanca; que éste pidió un receso de cinco minutos para entrevistarse con el acu-sado, que fué concedido, y que al cabo del cual el abogado anunció que el acusado estaba dispuesto a declararse culpable de homicidio vo-luntario, si se rebajaba la calificación del delito; que el fiscal se negó a ello; que al anunciar más tarde el fiscal que sostendría la acusación por asesinato en segundo grado, estando ya constituido el jurado, el acusado se declaró culpable de asesinato en segundo grado ; y que el juez ordenó al jurado que trajese un veredicto al efecto;
PoR CUANTO, aparece, además, que el acusado presentó posterior-mente una moción interesando se le permitiera retirar su alegación de culpabilidad y radicar una de inocencia, y se procediera a juicio; y como fundamento alegó:
“6. Alega ahora el acusado que en el momento de formular la alegación do culpable no tuvo oportunidad ni tiempo suficiente para conocer el alcance de su confesión y siempre tuvo el deseo de estar asistido de su abogado el Ledo. Leopoldo Tormes, quien conocía los hechos y le hubiera proporcionado la oportunidad de una defensa adecuada frente a la grave responsabilidad por la cual estaba acusado y que él no se dió cuenta porque el abogado designado por la corte no le explicó ni tuvo tiempo para explicarle el alcance de su confesión y la pena que podía acarrearle la misma y que por tales razones el acusado estuvo pri-vado de su día en corte y privado asimismo de tener adecuada y suficiente re-presentación en menoscabo de sus derechos constitucionales y de los principios de justicia.”
Por cuanto, la Corte de Distrito de San Juan denegó la moción y dictó sentencia condenándole a sufrir' la pena de diez años de pre-sidio, con trabajos forzados.
Por Cuanto, el acusado apeló y señala en su alegato tres errores, a saber:
“(a) Al conceder un plazo perentorio aj acusado apelante para preparar su defensa, en un caso de la naturaleza de éste: asesinato.
“ (fi) Denegando la petición interesando retirar su alegación de culpable.
“(o) No coneeder la oportunidad de juicio.”
Por cuanto, no aparece que la corte concediera al acusado un plazo perentorio para preparar su defensa, sino por el contrario, que al serle solicitados cinco minutos por el defensor para hablar con el acusado el Juez se expresó así: “Como no. Márshal, declare un receso hasta que el abogado tenga oportunidad de hablar con el acu-sado. ’ ’
Por cuanto, una moción solicitando permiso para retirar alega-ción de culpabilidad va dirigida a la discreción de la corte, y no aparece que existiera un abuso de discreción en este caso;
*1005Por cuanto, aparece que se concedió al acusado la oportunidad de juicio;
Por tanto, debe confirmarse y se confirma, la sentencia apelada que dictó la Corte de Distrito de San Juan, con fecba 29 de mayo, 1940, confirmándose asimismo la resolución apelada dictada por la misma corte con fecba 27 de mayo, 1930, en el caso arriba indicado.
El Juez Asociado Sr. De Jesús no intervino.